The petition for leave to serve a late notice of claim was made about one year and 10 months after the subject accident occurred, and about 8 months after the appointment of an administrator of the Estate of Josephine Curreri. The papers submitted in support of the petition did not contain a proposed notice of claim, which was not in compliance with General Municipal Law § 50-e (7). This alone was a sufficient basis upon which to deny the petition (see General Municipal Law § 50-e [7]; Matter of Narcisse v Incorporated Vil. of Cent. Islip, 36 AD3d 920, 922 [2007]; Matter of Scott v Huntington Union Free *1065School Dist., 29 AD3d 1010, 1010 [2006]; Losavio v Stein, 98 AD2d 742 [1983]). Furthermore, the petitioner failed to establish that the respondent had actual knowledge of the essential facts constituting the claim within the time specified in General Municipal Law § 50-e (1) (a) or within a reasonable time thereafter, and that the delay would not substantially prejudice the respondent in maintaining its defense on the merits (see General Municipal Law § 50-e [5]; Nappi v County of Suffolk, 79 AD3d 990, 992 [2010]; Matter of Felice v Eastport/South Manor Cent. School Dist., 50 AD3d 138, 153 [2008]; Matter of Acosta v City of New York, 39 AD3d 629, 630 [2007]). Moreover, the petitioner failed to proffer a reasonable excuse for the delay (see Matter of Grant v Nassau County Indus. Dev. Agency, 60 AD3d 946, 947 [2009]; Matter of Gillum v County of Nassau, 284 AD2d 533 [2001]; Matter of Deegan v City of New York, 227 AD2d 620 [1996]). Skelos, J.E, Angiolillo, Lott and Roman, JJ., concur.